Fourteenth Court of Appeals

BE IT REMEMBERED:

      THAT at the term of the Honorable Fourteenth Court of Appeals of the State of Texas,
begun and holden at Houston on January 1, 2016, present Chief Justice KEM THOMPSON FROST,
and Justices WILLIAM J. BOYCE, TRACY CHRISTOPHER, MARTHA HILL JAMISON, SHARON
MCCALLY, J. BRETT BUSBY, JOHN DONOVAN, MARC W. BROWN and KEN WISE.

       “Pursuant to and in compliance with an order of the Supreme Court of Texas, dated
November 4, 2016, it is ordered that this cause be transferred to the First Court of Appeals, at
Houston, Texas, and that the Clerk of this Court certify all orders made in this Court, and transmit all
records and papers in said cause to the Clerk of the First Court of Appeals.


      14-16-00866-CV                          In the Interest of C.J., a Child v.


       I, CHRISTOPHER A. PRINE, Clerk of the Fourteenth Court of Appeals, at the City of
Houston, hereby certify that this is a true and correct copy of this Court’s Order entered November 4,
2016 from this Court to the First Court of Appeals, at Houston, Texas as appears of record in the
Court’s Minutes.

       IN WITNESS WHEROF, I hereunto set my hand and affix the seal of this Court at Houston,
this November 4, 2016.


                                                     CHRISTOPHER A. PRINE, CLERK
                                                     FOURTEENTH COURT OF APPEALS
                                                     AT HOUSTON

                                                     /s/ Christopher A. Prine